Citation Nr: 0311492	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  97-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected postoperative residuals of a thoracotomy, status 
post resection of a pseudo-aneurysm, currently evaluated as 
20 percent disabling.  

2.  Entitlement to service connection for claimed innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971 and from July 1974 to November 1975.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the RO.  

The Board remanded the issue of an increased rating for the 
service-connected postoperative residuals of a thoracotomy, 
status post resection of a pseudo-aneurysm, to the RO in 
September 1999 and March 2001 for additional development of 
the record.  

In September 1999 the Board also denied the veteran's claim 
of service connection for a disability manifested by a heart 
valve replacement as being not well grounded.  Therefore, 
pursuant to the Veterans Claims Assistance Act of 2000, as 
discussed hereinbelow, this matter is referred to the RO for 
appropriate action.  

(The issue of service connection for an innocently acquired 
psychiatric disorder, to include PTSD, will be discussed in 
the Remand portion of this document.)  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the claim for increase has been 
obtained.  

2.  The veteran currently is not shown to be experiencing any 
impairment of exertion or exercise or other residual 
cardiovascular disability associated with the service-
connected postoperative thoracotomy, status post resection of 
a pseudo-aneurysm of the thoracic aorta.  

3.  The assignment of the minimum evaluation of 20 percent in 
accordance with the provisions of the older version of the 
rating criteria is most favorable to the veteran in this 
case.  



CONCLUSION OF LAW

The criteria for the assignment of an increased evaluation 
higher than 20 percent for the service-connected 
postoperative residuals of a thoracotomy, status post 
resection of a pseudo-aneurysm have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.104 
including Diagnostic Code 7110 (1997); 38 C.F.R. § 4.104 
including Diagnostic Code 7110 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The records from The Western Pennsylvania Hospital, dated in 
1995 and 1996, show treatment for alcohol dependence and 
psychiatric problems.  The records also reference the 
veteran's past medical history, including the valvular 
replacement.  Furthermore, when receiving treatment for 
intoxication and psychiatric problems, examination revealed 
that the veteran was afebrile, that his pulse was 110, that 
his respirations were 18, that his blood pressure was 140/90, 
and that he was in no distress.  Likewise, his lungs were 
noted to be clear.  

In May 1997, the veteran underwent a VA examination.  He had 
complaints of having occasional chest pain that lasted for a 
few minutes.  Upon examination, the examiner reported that 
the veteran's point of maximal impulse (PMI) was within 
normal limits with a regular sinus rhythm.  He also noted a 
healed thoracotomy scar with no keloid, ulceration or edema, 
but it was slightly tender.  

The veteran's blood pressure rating laying down was that of 
120/80 with a pulse rate of 60.  It was 110/80 sitting with a 
respiratory rate of 18 that was regular.  

X-ray studies of the veteran's chest revealed a normal heart 
size and pulmonary vascularity, but showed a slight pleural 
thickening at the lateral portion of the left upper lung 
field with no significant interval change since 1996.  
Otherwise, the veteran's lungs were clear with no evidence of 
active pulmonary disease.  The examiner diagnosed the veteran 
as being status-post thoracotomy with slight tenderness of 
the scar, status post pseudo aneurysm repair in 1988, and 
status post valvular repair of the heart.  

During the December 1997 RO hearing, the veteran's 
representative argued that the veteran was constantly worried 
about chest pains and having a heart attack.  The veteran 
testified that he becomes short winded when he did not 
"preserve" himself and experienced tenderness in 
thoracotomy scar.  

In January 2000, the veteran underwent another VA 
examination.  He had no specific complaints except for 
occasional chest pain, which he attributed to incisional 
pain.  The examiner noted that the veteran was in no acute 
distress and that his vital signs were stable.  The veteran's 
lungs were clear, and his abdomen was soft and nontender and 
had normal bowel sounds.  

The examiner identified no murmurs and reported that the 
veteran had palpable femoral and distal pulses.  The veteran 
did not have ulcerations on his legs or edema, and his radial 
pulses were palpable and equal.  A neurological examination 
was completely nonfocal with normal sensation and motor 
strength.  The examiner recommended further evaluation with a 
thoracic surgeon, but noted that the veteran had failed to 
report on two occasions.  

The veteran underwent another VA examination in September 
2002.  He denied having any current symptoms related to his 
previous surgeries or stab wounds.  Particularly, he denied 
having any vascular symptoms of the extremities or abdomen, 
chest pain or problems with healing at the operative sites.  
The examiner discussed the veteran's medical history, 
including that the veteran was diagnosed as having a vague 
mediastinal mass that proved to be a pseudo aneurysm at the 
surgical site.  

The examination revealed that the veteran was not in acute 
distress, that his heart rate was regular, and that his 
respiratory rate was normal.  The veteran's blood pressure 
was normal, and his lungs were clear.  He also had good 
pulses in his upper extremities, as well as good circulation 
into both lower extremities and good femoral pulses.  The 
veteran's median sternotomy and left thoracotomy surgical 
sites were well healed with no evidence of any problems.  His 
sternum and chest wall appeared stable.  

The examiner concluded, after fully examining the claims 
file, that the veteran did not suffer any current residuals 
related to either of his past operations and had had an 
excellent recovery.  The examiner stated that, although he 
was asked to review the criteria for a disability related to 
arterial disorders, he was unable to comment on the criteria 
because he was unable to identify any residual problems.  

Finally, the claims file contains VA treatment records, dated 
from 1995 through 2002, showing mainly psychiatric treatment.  
In June 1995, the veteran had complaints of having chest pain 
and shortness of breath, but the physical was routine and he 
was in good health.  

In July 1996, the veteran was admitted for complaints of 
being homelessness.  An echocardiogram was ordered and 
revealed possible heart enlargement and possible right 
ventricular dysfunction with overall normal function.  
Furthermore, the test showed trace mitral and tricuspid 
regurgitation.  

A November 2002 treatment note reports that the veteran was 
not in any acute physical distress, had no shortness of 
breath and did not suffer from chest pains.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the August 1997 Statement of the 
Case and February 1998, November 2000, and October 2002 
Supplemental Statements of the Case, as well as a March 2002 
letter, issued during the pendency of the appeal, the veteran 
and his representative have been advised of the law and 
regulations governing his claim and have been given notice of 
the information, medical evidence, and/or lay evidence 
necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  

Likewise, this case was before the Board in September 1999 
and March 2001, in which additional development was 
completed.  The veteran also underwent a VA examination in 
conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran asserts that he should be assigned a higher 
rating for the service-connected postoperative residuals of a 
thoracotomy, status post resection of a pseudo-aneurysm.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The Board has reviewed the veteran's claims for increased 
evaluations in light of the history of the disabilities; 
however, where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The veteran is currently assigned a 20 percent rating under 
Diagnostic Code 7110.  The Board further notes that the 
criteria with regard to cardiovascular disorders were revised 
on January 12, 1998.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); see also 38 U.S.C.A. § 
5110(g) (holding that when an increase is awarded pursuant to 
a change in the law, the effective date shall not be earlier 
than the effective date of the new law).  

As such, the Board will consider both versions of the rating 
criteria, keeping in mind, that January 12, 1998 is the 
effective date of the current version of the rating criteria 
for evaluating disabilities of the cardiovascular system.  

The criteria in effect for Diagnostic Code 7110 prior to the 
January 12, 1998, regulation change allowed for a 20 percent 
minimum rating and assigned a 60 percent rating if exertion 
and exercise was precluded.  Thereafter, the residuals of 
graft insertion are rated according to findings and symptoms 
under the most appropriate analogy.  A 100 percent rating was 
assigned after the establishment of a diagnosis with markedly 
disabling symptoms and for 1-year after surgical correction.  
38 C.F.R. § 4.104 (1997).  

Following the January 12, 1998 regulatory change, Diagnostic 
Code 7110 provides for a 60 percent rating for an aortic 
aneurysm that precludes exertion and a 100 percent rating is 
warranted when the aneurysm is five centimeters or larger in 
diameter, or; if symptomatic, or; for indefinite period from 
the date of hospital admission for surgical correction 
(including any type of graft insertion.).  The residuals of 
surgical correction are to be rated according to the organ 
systems affected.  38 C.F.R. § 4.104 (2002).  

After carefully reviewing the medical evidence and applicable 
regulations, the Board finds that an increased rating, 
greater than 20 percent, is not assignable for the service-
connected postoperative residuals of a thoracotomy, status 
post resection of a pseudo-aneurysm.  The older version of 
the rating criteria is more favorable to the veteran in this 
case since it provides for the assignment of a minimum 
evaluation of 20 percent following surgery absent any 
residual findings or symptoms.  

While the Board recognizes that the veteran has had 
complaints of occasional chest pains and shortness of breath 
in the past, as well as "possible" cardiac problems noted 
in the July 1996 EKG, the current 20 percent rating 
adequately compensates the veteran for any residuals suffered 
as a result of the service-connected postoperative residuals 
of a thoracotomy, status post resection of a pseudo-aneurysm.   

In this regard, a VA treatment note reported that the 
veteran's physical in June 1995 was routine and that he was 
in good health.  Likewise, records from The Western 
Pennsylvania Hospital show that the veteran appeared to be in 
no acute physical distress when treated for intoxication and 
psychiatric problems.  

During the May 1997 VA examination, the examiner stated that 
the veteran's PMI was within normal limits and that he 
exhibited a regular sinus rhythm.  X-ray studies taken also 
revealed a normal heart size and pulmonary vascularity.

Furthermore, the January 2000 VA examiner reported that the 
veteran was in no acute distress and that his vital signs 
were stable.  His lungs were also clear and he exhibited no 
murmurs, ulcerations or edema.  

During the September 2002 VA examination, the veteran denied 
having any current symptoms related to his previous surgeries 
or stab wounds, including any vascular symptoms of the 
extremities, abdomen or chest pain.  The examination revealed 
that the veteran was in no acute distress, that his heart 
rate was regular and that his respiratory rate was normal.  
Likewise, his blood pressure was normal, and he had good 
pulses in his upper extremities and good circulation into 
both lower extremities.  

Significantly, the VA examiner opined that the veteran did 
not suffer any current residuals related to his operation and 
that his recovery had been excellent.  Therefore, the 
examiner reported that he was unable to comment on the rating 
criteria as he was unable to identify any problems.  

Although the veteran testified that he became short winded 
when he did not "preserve" himself, the evidence does not 
demonstrate that he has been "precluded" from exertion or 
exercise to warrant a 60 percent rating under the rating 
criteria.  As stated hereinabove, the veteran most recently 
reported that he suffered from no current symptoms and the 
examiner found no disabling residuals.  

Finally, while the Board recognizes that the veteran 
previously had subjective complaints of slight tenderness on 
the surgical scar, there are no other objective findings 
related to such site, such as limitation of motion, tissue 
loss, keloid, ulceration, edema or adhesion to warrant a 
separate compensable rating.  

Moreover, the veteran did not report any problems with the 
surgical site during the September 2002 VA examination, and 
the VA examiner specifically stated that the veteran's median 
sternotomy and left thoracotomy surgical sites were well 
healed with no evidence of any problems.  

Given the medical evidence, to particularly the opinion of 
the September 2002 VA examiner, the Board finds that an 
increased rating is not warranted in this case.  The veteran 
underwent a thorough examination, including a full review of 
the claims file.  While the January 2000 examiner recommended 
that the veteran undergo further evaluation with a thoracic 
surgeon, but it was noted the veteran had failed to report on 
two occasions.  Thus, the Board feels that attempts have been 
made to adequately rate the veteran's current disability 
level and to assign the appropriate evaluation.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an increased rating for the veteran's service-
connected postoperative residuals of a thoracotomy, status 
post resection of a pseudo-aneurysm, is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  



ORDER

An increased rating for the service-connected postoperative 
residuals of a thoracotomy, status post resection of a 
pseudo-aneurysm is denied.  



REMAND

The Board notes that in an August 1998 rating decision, the 
RO found that the veteran had not submitted new and material 
evidence to reopen his claim of service connection for a 
psychiatric disability to include PTSD.  The veteran then 
filed a Notice of Disagreement that same month.  

In March 2001, the Board directed the RO to issue the veteran 
a Statement of the Case regarding this issue, as one had not 
been provided.  The RO issued a Supplemental Statement of the 
Case in October 2002 reopening the veteran's claim of service 
connection for PTSD.  

However, in an October 2002 statement, the veteran's 
representative requested service connection for a bipolar 
disorder.  Additional VA medical records were subsequently 
received, but have not been addressed by a Statement of the 
Case.  

Although further delay is regrettable, the Board finds that 
additional development is warranted to ensure a fully 
informed decision regarding the veteran's claim pursuant to 
VCAA, as discussed hereinabove.  

Previously, the Board had completed development to ensure the 
completeness of the record pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  However, that regulation has 
recently been invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  Disabled 
American Veterans, et al. v. Principi, No. 02-7304, 02-7305, 
02-7316 (Fed. Cir. May 1, 2003).  

In addition, in light of the Federal Circuit decision, the 
Board also notes that case now must be remanded to the RO to 
provide the veteran with the notice required under 38 
U.S.C.A. § 5103 and to inform him that the requested 
information and evidence must be received within one year of 
the date of the letter.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to issue another letter providing the 
veteran with the appropriate notice 
required under 38 U.S.C.A. § 5103 and 
informing him that he can support 
additional information and other evidence 
to support his claim and that any 
submitted evidence must be received 
within one year of the date of the 
letter.  

2.  Following completion of action 
requested hereinabove, and after 
undertaken any indicated development, the 
RO should review the claim of service 
connection for an innocently acquired 
psychiatric disorder in light of the 
additional evidence.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



